Citation Nr: 1715914	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  15-06 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI), also claimed as residuals of a coma, to include memory loss, headaches, lack of concentration, sensitivity to light, and depression.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Wife


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to September 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Portland, Oregon.

In February 2017, the Veteran and his wife, C. H., testified at a Travel Board hearing at the RO in Portland, Oregon, before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claim. 

The Board has reviewed the Veteran's records maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has residuals of a TBI with a coma as a result of his service. The Veteran asserts that in 1954 he fell from two stories in the barracks and that he went into a coma after the fall. The Veteran testified that he woke up in the hospital and that after experiencing the coma and concussion he started to have headaches, trouble concentrating, and memory problems. The Veteran and his wife further testified that his memory problems and trouble concentrating have continued post-service, and that he had a bump post-service, but that the bump ultimately "reabsorbed" and resolved itself. The Veteran testified that he continues to notice that his eyes are sensitive to light and that he believes that he suffers from depression and trouble sleeping as result of his in-service TBI with a coma. See February 2017 Travel Board hearing transcript.

The Veteran's service treatment records indicate a September 1954 concussion of brain due to the Veteran falling out a second-story window while cleaning it. The service treatment record notes that the Veteran was found unconscious at the foot of the stairs, but that skull and cervical spine x-rays were normal. 

The Veteran was afforded a VA examination in February 2012. The VA examiner noted a diagnosis of TBI in September 1954. The examiner noted the Veteran's injury in-service, and noted the Veteran's complaint of mild memory loss and trouble concentrating, but found no objective evidence on testing. The VA examiner further reported no subjective symptoms or any mental, physical or neurological conditions or residuals attributable to a TBI (such as migraine headaches or Meniere's disease. The VA examiner did not find residuals of a TBI. 

A June 2012 VA treatment record also indicates memory problems, problems concentrating, and massive headaches following the in-service injury.

Upon review of the February 2012 VA examination, VA treatment record, and the February 2017 Travel Board testimony, the Board finds that an additional VA examination is necessary. Although the February 2012 VA examination notes the Veteran's complaints of memory loss and trouble concentrating, the February 2012 VA examination report does not include the Veteran's asserted complaints of headaches, trouble sleeping, depression, and light sensitivity, as noted in the February 2017 Travel Board testimony. The Veteran is competent to report his experienced symptoms as he observes them. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Therefore, on Remand, the Board seeks an additional VA examination that considers the Veteran's asserted symptomatology as noted at the February 2017 Travel Board hearing. The VA examiner is to identify any current residuals of TBI with coma found, and provide a medical opinion as to the etiology of such residuals. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the claims file any relevant updated VA treatment records, and any relevant private treatment records. Should they exist, ensure that all records are properly scanned and labeled in Veterans Benefits Management System (VBMS)/Virtual VA.

2. Schedule the Veteran for a VA examination for residuals of TBI. A copy of this Remand and the Veteran's electronic claims file must be made available to and reviewed by the examiner. All indicated tests should be conducted and the results reported. Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a) Please identify any current residuals of TBI and/or coma found.

The examiner is directed to consider the Veteran's February 2017 Travel Board hearing testimony, asserting memory loss, problems sleeping, depression, headaches, sensitivity to light, and problems with concentration.

b) For any residual of TBI and/or coma found, please provide an opinion as to whether it is at least as likely as not (a probability of 50 percent of greater) that it is etiologically related to the Veteran's military service or any incident therein, to specifically include the noted September 1954 fall from two-stories in the barracks with loss of consciousness.

In making this determination, the examiner must give full consideration to the Veteran's history, in-service injury and treatment, and February 2017 Travel Board hearing testimony.

A complete rationale for all opinions must be provided. If the examiner cannot provide an opinion without resort to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e. lack of records, limits of medical knowledge, etc.).

3. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the issue remaining on appeal must be readjudicated. If any claim remains denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




